                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


                                       *
TYRONE A. MCDONALD,
                                       *

                                       *
     Petitioner,
                                       *   CV 117-167
     V.                                *   (underlying CR 114-068)
                                       *

                                       *
UNITED STATES OF AMERICA,
                                       *


     Respondent.                       *




                                  ORDER




     On October 17, 2018, this Court denied Petitioner Tyrone A.

McDonald's motion to vacate, set aside, or correct his sentence

under 28 U.S.C. § 2255 upon adoption of a very thorough and well-

reasoned Report and Recommendation of the United States Magistrate

Judge. (See Docs. 14 & 21.)        The Court subsequently denied his

motion    for   reconsideration   as   well.    (Doc.   26.)   Petitioner

appealed the matter.      On February 28, 2019, the Eleventh Circuit

denied Petitioner's motion for a certificate of appealability,

essentially dismissing the appeal as frivolous. (Doc. 28.)

     Petitioner recently filed a motion for relief from judgment,

citing Federal Rule of Civil Procedure 60(b)(6).         Rule 60(b)(6) is

a catch-all category, authorizing a court to grant relief for "any

other reason that justifies relief."           Aldana v. Del Monte Fresh

Produce N.A., Inc., 741 F.3d 1349, 1355 (ll^h cir. 2014).             To

prevail, however, a party "must demonstrate that the circumstances
are sufficiently extraordinary to warrant relief." Id. (internal

quotations and citations omitted).

     Petitioner's motion does not present any reason, let alone

extraordinary circumstances, that would warrant relief.           In fact,

Petitioner's motion is simply a recitation of legal standards and

general assertions of error.     Moreover, Petitioner misstates the

procedural history of this case.        Petitioner asserts that this

Court "misapplied a procedural bar" to his claims and suggests

that the Court failed to address every ground raised by Petitioner

in   his   habeas   petition.   In    actuality,    the   Court   did   not

procedurally bar or default any of Petitioner's claims; rather, it

substantively addressed every ground.     Indeed, Petitioner does not

identify any legal argument or issue not addressed by the Court.

      Upon review of the matter prompted by his current motion, the

Court   finds   that   Petitioner's   grounds   for   relief   have     been

considered and rejected by this Court and the Court of Appeals.

This case is over.      Accordingly, Petitioner's motion for relief

from judgment (doc. 31) is DENIED.

      ORDER ENTERED at Augusta, Georgia, this ^_/£^day of June,
2019.




                                       UNITED STATES DISTRICT COURT
                                                   DISTRICT OF GEORGIA
